UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 Commission File No. 1-2921 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 44-0382470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-7000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange in which registered 4.80% Senior Notes due 2008, Series B New York Stock Exchange 6.05% Senior Notes due 2013, Series B New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer P Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesNo P Panhandle Eastern Pipe Line, LP meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format.Item 2 of Part I has been reduced and Item 3 of Part I and Items 2, 3 and 4 of Part II have been omitted in accordance with Instruction H. PANHANDLE EASTERN PIPE LINE COMPANY, LP FORM 10-Q September 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations 2-3 Condensed consolidated balance sheet 4-5 Condensed consolidated statement of cash flows 6 Condensed consolidated statement of partners’ capital and comprehensive income 7 Notes to condensed consolidated financial statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 23 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 27 ITEM 4. Controls and Procedures. 27 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 29 ITEM 1A.Risk Factors. 29 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 29 ITEM 3.Defaults Upon Senior Securities. 29 ITEM 4.Submission of Matters to a Vote of Security Holders. 29 ITEM 5.Other Information. 29 ITEM 6. Exhibits. 29 SIGNATURES 32 1 Table of Contents PANHANDLE EASTERN PIPE LINE, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended September 30, 2007 2006 (In thousands of dollars) Operating revenue Transportation and storage of natural gas $ 122,340 $ 106,100 LNG terminalling revenue 34,034 32,308 Other revenue 2,589 4,989 Total operating revenue 158,963 143,397 Operating expenses Operation, maintenance and general 65,905 51,928 Depreciation and amortization 21,863 18,425 Taxes, other than on income 7,340 6,327 Total operating expenses 95,108 76,680 Operating income 63,855 66,717 Other income (expense) Interest expense, net (19,492 ) (15,266 ) Other, net 9,258 2,493 Total other income (expense) (10,234 ) (12,773 ) Earnings before income taxes 53,621 53,944 Income taxes 20,961 21,108 Net earnings $ 32,660 $ 32,836 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents PANHANDLE EASTERN PIPE LINE, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Nine Months Ended September 30, 2007 2006 (In thousands of dollars) Operating revenue Transportation and storage of natural gas $ 376,752 $ 329,212 LNG terminalling revenue 104,155 78,877 Other revenue 8,792 14,060 Total operating revenue 489,699 422,149 Operating expenses Operation, maintenance and general 186,759 149,340 Depreciation and amortization 63,634 52,823 Taxes, other than on income 22,436 21,069 Total operating expenses 272,829 223,232 Operating income 216,870 198,917 Other income (expense) Interest expense, net (62,979 ) (44,382 ) Other, net 31,055 9,310 Total other income (expense) (31,924 ) (35,072 ) Earnings before income taxes 184,946 163,845 Income taxes 72,186 63,887 Net earnings $ 112,760 $ 99,958 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, 2007 December 31, 2006 Assets (In thousands of dollars) Current assets Cash and cash equivalents $ 684 $ 531 Accounts receivable, less allowances of $1,176 and $1,176, respectively 57,654 61,047 Accounts receivable - related parties (Note 5) 8,526 17,994 Gas imbalances - receivable 78,854 68,013 System gas and operating supplies (Note 3) 155,272 127,303 Deferred income taxes, net 245 3,117 Note receivable - CrossCountry Citrus 15,117 6,664 Other 17,665 10,691 Total current assets 334,017 295,360 Property, plant and equipment Plant in service 2,515,769 2,418,917 Construction work-in-progress 447,879 166,085 2,963,648 2,585,002 Less accumulated depreciation and amortization 266,645 207,606 Net property, plant and equipment 2,697,003 2,377,396 Unconsolidated investment 1,680 1,457 Note receivable - Southern Union 63,505 148,655 Note receivable - CrossCountry Citrus 412,192 458,336 Intangibles, net 7,358 7,618 Debt issuance cost 3,569 2,376 Non-current system gas (Note 3) 12,011 14,850 Other 2,808 2,472 Total assets $ 3,534,143 $ 3,308,520 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, 2007 December 31, 2006 (In thousands of dollars) Partners' Capital Partners' capital $ 1,154,483 $ 1,041,723 Accumulated other comprehensive income (Note 8) 9,332 15,477 Tax sharing note receivable - Southern Union (13,636 ) (16,431 ) Total partners' capital 1,150,179 1,040,769 Long-term debt (Note 7) 1,292,182 1,185,391 Total capitalization 2,442,361 2,226,160 Current liabilities Current portion of long-term debt (Note 7) 315,117 461,011 Accounts payable 13,764 6,679 Accounts payable - overdrafts 16,786 23,776 Accounts payable - related parties (Note 5) 42,790 15,962 Gas imbalances - payable 208,109 144,137 Accrued taxes 20,469 12,030 Accrued interest 8,272 19,669 Capital accruals 90,417 26,929 Other 47,788 59,741 Total current liabilities 763,512 769,934 Deferred income taxes, net 255,008 243,697 Post-retirement benefits 4,118 4,436 Other 69,144 64,293 Commitments and contingencies (Note 11) Total partners' capital and liabilities $ 3,534,143 $ 3,308,520 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNADITED) Nine Months Ended September 30, 2007 2006 (In thousands of dollars) Cash flows provided by (used in) operating activities: Net earnings $ 112,760 $ 99,958 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 63,634 52,823 Deferred income taxes 17,559 50,131 Gain on sale of assets - (2,267 ) Other (4,255 ) (989 ) Changes in operating assets and liabilities 48,881 9,790 Net cash flows provided by operating activities 238,579 209,446 Cash flows provided by (used in) investing activities: Net decrease (increase) in note receivable - Southern Union 85,150 (82,725 ) Capital and investment expenditures (315,134 ) (132,287 ) Sale of assets - 2,450 Proceeds from note receivable - CrossCountry Citrus 37,691 - Other 1,536 (925 ) Net cash flows used in investing activities (190,757 ) (213,487 ) Cash flows provided by (used in) financing activities: Increase (decrease) in book overdrafts (6,990 ) 4,915 Issuance of long-term debt 455,000 - Repayment of debt obligations (493,316 ) - Issuance costs of debt (2,363 ) - Net cash flows provided by (used in) financing activities (47,669 ) 4,915 Change in cash and cash equivalents 153 874 Cash and cash equivalents at beginning of period 531 585 Cash and cash equivalents at end of period $ 684 $ 1,459 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF PARTNERS’ CAPITAL AND COMPREHENSIVE INCOME (UNAUDITED) Partners' Capital Accumulated Other Comprehensive Income Tax Sharing Note Receivable-Southern Union Total (In thousands of dollars) Balance December 31, 2006 $ 1,041,723 $ 15,477 $ (16,431 ) $ 1,040,769 Comprehensive income (loss): Net earnings 112,760 - - 112,760 Net recognized prior service credit related to other postretirement benefits, net of tax - (3,608 ) - (3,608 ) Change in fair value of interest rate hedges, net of tax - (1,923 ) - (1,923 ) Net gain related to interest rate swaps, net of tax - (614 ) - (614 ) Comprehensive income 112,760 (6,145 ) - 106,615 Settlement against tax sharing receivable - Southern Union - - 2,795 2,795 Balance September 30, 2007 $ 1,154,483 $ 9,332 $ (13,636 ) $ 1,150,179 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of Panhandle Eastern Pipe Line Company, LP, a Delaware limited partnership (PEPL), and its subsidiaries (collectively, Panhandle, or the Company) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for quarterly reports on Form 10-Q.These statements do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America (GAAP), and should be read in conjunction with Panhandle’s financial statements and notes thereto for the twelve months ended December 31, 2006, which are included in Panhandle’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year. The Company does not currently apply Financial Accounting Standards Board (FASB) Statement No. 71, Accounting for the Effects of Certain Types of Regulation (Statement No. 71).In 1999, the Company discontinued application of Statement No. 71 primarily due to the level of discounting from tariff rates and its inability to pass through and recover all costs.The accounting required by the statement differs from the accounting required for businesses that do not apply its provisions.Transactions that are generally recorded differently as a result of applying regulatory accounting requirements include, among others, recognition of regulatory assets, capitalization of an equity component on regulated capital projects and depreciation on assets. 1.Description of Business Panhandle is primarily engaged in the interstate transportation and storage of natural gas and also provides liquefied natural gas (LNG) terminalling and regasification services.The Company is subject to the rules and regulations of the Federal Energy Regulatory Commission (FERC).The Company’s entities include the following: · PEPL, an indirect wholly-owned subsidiary of Southern Union Company (Southern Union Company and, together with its subsidiaries, Southern Union); · Trunkline Gas Company, LLC (Trunkline), a direct wholly-owned subsidiary of PEPL; · Sea Robin Pipeline Company, LLC (Sea Robin), an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG Holdings, LLC (LNG Holdings), an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG Company, LLC (Trunkline LNG), a direct wholly-owned subsidiary of LNG Holdings; and · Pan Gas Storage, LLC (d.b.a. Southwest Gas Storage), a direct wholly-owned subsidiary of PEPL. The Company’s pipeline assets include approximately 10,000 miles of interstate pipelines that transport natural gas from the Gulf of Mexico, South Texas and the panhandle regions of Texas and Oklahoma to major U.S. markets in the Midwest and Great Lakes region.The pipelines have a combined peak day delivery capacity of 5.3 billion cubic feet per day (Bcf/d) and approximately 66 billion cubic feet (Bcf) of owned underground storage capacity.Trunkline LNG, located on Louisiana's Gulf Coast, operates one of the largest LNG import terminals in North America, based on current send out capacity, and has 9.0 Bcf of above ground LNG storage capacity. Southern Union Panhandle, LLC, a direct wholly-owned subsidiary of Southern Union Company, serves as the general partner of PEPL and owns a one percent general partner interest in PEPL.Southern Union Company owns a ninety-nine percent limited partner interest in PEPL. 8 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2.New Accounting Principles Accounting Principles Recently Adopted. FIN 48, “Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement 109” (FIN 48): Issued by the FASB in June 2006, FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 prescribes a recognition and measurement threshold attributable for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures and transition. FIN 48 was effective for fiscal years beginning after December 15, 2006. The Company’s consolidated financial statements have not been materially impacted by the adoption of FIN 48 as of January 1, 2007.See Note 10 – Accounting for Uncertainty in Income Taxes. FSP No. FIN 48-1, “Definition of ‘Settlement’ in FASB Interpretation No. 48” (FIN 48-1): Issued by the FASB in May 2007, FIN 48-1 provides guidance on how an enterprise should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits. The Company’s adoption of FIN 48, effective January 1, 2007, was consistent with FIN 48-1. Accounting Principles Not Yet Adopted. FASB Statement No. 157, “Fair Value Measurements”:Issued by the FASB in September 2006, this Statement defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.Where applicable, this Statement simplifies and codifies related guidance within GAAP.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is currently evaluating the impact of this Statement on its consolidated financial statements. FASB Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”:Issued by the FASB in February 2007, this Statement permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings.The Statement does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value.The Statement is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact of this Statement on its consolidated financial statements. 3.System Gas and Operating Supplies System gas and operating supplies consist of gas held for operations and materials and supplies, both of which are carried at the lower of weighted average cost or market, while gas received from or owed back to customers is valued at market.The gas held for operations that the Company does not expect to consume in its operations in the next twelve months is reflected in non-current assets.Gas held for operations at September 30, 2007 was $153.3 million, or 21,617,000 million British thermal units (MMBtu), of which $12 million was classified as non-current.Gas held for operations at December 31, 2006 was $129.4 million, or 20,965,000 MMBtu, of which $14.9 million was classified as non-current.Materials and supplies inventories were $14 million and $13.2 million at September 30, 2007 and December 31, 2006, respectively. 9 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4.Regulatory Matters The Company has commenced construction of an additional enhancement at its Trunkline LNG terminal.This infrastructure enhancement project, which was originally expected to cost approximately $250 million, plus capitalized interest, will increase send out flexibility at the terminal and lower fuel costs.Recent cost projections indicate the construction costs will likely be higher, currently estimated at approximately $335 million, plus capitalized interest.The negotiated rate with the project’s customer, BG LNG Services, will be adjusted based on final capital costs pursuant to a contractually-based formula.The project is scheduled to be in operation in late 2008.In addition, Trunkline LNG and BG LNG Services agreed to extend the existing terminal and pipeline services agreements through 2028, representing a five-year extension.Approximately $128.3 million and $40.8 million of costs are included in the line item Construction work-in-progress at September 30, 2007 and December 31, 2006, respectively. The Company has received approval from FERC to modernize and replace various compression facilities on PEPL.Such replacements are being made at eleven different compressor stations and are expected to be installed by the end of 2011.The estimated remaining cost of these replacements is approximately $240 million, plus capitalized interest.The Company is also replacing approximately 32 miles of existing pipeline on the east end of the PEPL system at a current estimated cost of approximately $80 million, which will further improve system integrity and reliability.The project is planned to be completed in late 2007.Approximately $111.7 million and $57.9 million of costs related to these projects are included in the line item Construction work-in-progress at September 30, 2007 and December 31, 2006, respectively. Trunkline has commenced construction on a field zone expansion project, which was approved by FERC in April 2007.The expansion project includes the previously announced north Texas expansion and adding capacity to Trunkline’s pipeline system in Texas and Louisiana to increase deliveries to Henry Hub.Trunkline will increase the capacity along existing rights-of-way from Kountze, Texas to Longville, Louisiana by approximately 625 million cubic feet per day with the construction of approximately 45 miles of 36-inch diameter pipeline.The project includes horsepower additions and modifications at existing compressor stations.Trunkline also will create additional capacity to Henry Hub with the construction of a 13.5-mile, 36-inch diameter pipeline loop from Kaplan, Louisiana directly into Henry Hub.The Henry Hub lateral will provide capacity of 1 billion cubic feet per day from Kaplan, Louisiana to Henry Hub.This project has an anticipated in-service date during December 2007.Recent extremely rainy conditions in the expansion project area have adversely impacted construction activities and will likely increase project costs.The magnitude of potential cost increases is highly dependent on weather conditions going forward through the project’s ultimate completion.The Company currently estimates the project will cost approximately $250 million, plus capitalized interest.Estimated costs include a $40 million contribution in aid of construction (CIAC) to a subsidiary of Energy Transfer Partners, L.P. (Energy Transfer), a non-affiliated entity, upon movement of Energy Transfer’s delivery point to a location originally anticipated to be near Buna, Texas. Subsequently, Energy Transfer indicated that the Buna route was problematic and, as a result, the parties reached agreement on revised terms for the field zone expansion project, including additional contracted volumes and a delivery point near Silsbee, Texas.An amended filing was made with FERC on October 2, 2007, reflecting the new delivery point location.The ultimate return and accounting for the CIAC to Energy Transfer depends on completion of construction by Energy Transfer and the eventual commercial impact on the field zone expansion project.Approximately $147 million and $12.5 million of costs for this project are included in the line item Construction work-in-progress at September 30, 2007 and December 31, 2006, respectively. The Company intends to cover its 2007 cash requirements, associated with its planned capital expenditures discussed above, from various sources including cash flows from operations, repayments of intercompany loans made to Southern Union, loans or advances from other affiliates, or other borrowings, although no assurances can be given as to the sufficiency of cash flows, the availability of funds from Southern Union or other affiliates, or the ability to obtain financing.Additionally, see Note 12 – Subsequent Event for information related to funding sources for the Company’s ongoing capital growth programs. 10 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FERC is responsible under the Natural Gas Act for assuring that rates charged by interstate pipelines are "just and reasonable".To enforce that requirement, FERC applies a ratemaking methodology that determines an allowed rate of return on common equity for the companies it regulates.On October 25, 2006, a group including producers and various trade associations filed a complaint under Section 5 of the Natural Gas Act against Southwest Gas Storage requesting that FERC initiate an investigation into Southwest Gas Storage’s rates, terms and conditions of service and grant immediate interim rate relief.FERC initiated a Section 5 proceeding on December 21, 2006, setting this issue for hearing.Pursuant to FERC order, Southwest Gas Storage filed a cost and revenue study with FERC on February 20, 2007.On August 1, 2007, Southwest Gas Storage filed a Section 4 rate case requesting an increase in rates. On August 31, 2007, the FERC accepted Southwest Gas Storage’s rate increase to become effective on February 1, 2008, subject to refund.This order also consolidated the Section 5 proceeding with the Section 4 rate case.On October 26, 2007, the Staff of the FERC filed a Motion to Suspend the Procedural Schedule in the pending Southwest Gas Storage rate cases.The Staff represented that the parties had reached a settlement in principle that would resolve all the issues in the cases.On October 29, 2007, the Motion was granted.The parties are now finalizing the settlement documents.Southwest Gas Storage anticipates filing the settlement with FERC by the end of 2007.In the event that the terms of the settlement in principle are finalized and approved by FERC, the agreement is not expected to have a material adverse impact on the financial position, results of operations or cash flows of the Company.
